Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a vehicle control system comprised of a movement sensor to output information indicative of movement of a vehicle and a controller to determine that the vehicle has stopped moving based on information output from the movement sensor. The controller is further configured to increment a timer based on a length of time that the vehicle has remained stopped. The controller is responsive to the timer exceeding a threshold time and controls the operations of the vehicle based on the time and can change the travel schedule of a vehicle, change the travel schedule of another vehicle resume movement of the vehicle being timed or change the route of the vehicles to resume movement. 
The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically, the prior art does not show the features of changing the travel schedule of a vehicle or a separate vehicle or changing a route for the vehicles in a transportation system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
December 14, 2021